Citation Nr: 1206526	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-31 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Flowood, Mississippi


THE ISSUE

Entitlement to payment of or reimbursement by the Department of Veterans Affairs (VA) for medical expenses incurred in connection with private medical services received at the Methodist Hospital for the Veteran from December 6, 2008 to December 29, 2008.

REPRESENTATION

Appellant represented by:  Texas Veterans Commission

  
ATTORNEY FOR THE BOARD

T.S. Willie, Counsel



INTRODUCTION

The AOJ has reported that the Veteran served on active duty from May 1969 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination of the Department of Veterans Affairs (VA) Medical Center in Flowood, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant, Methodist Hospital, has appealed the denial of payment or reimbursement by the Department of Veterans Affairs (VA) for medical expenses incurred in connection with services received at the Methodist Hospital for the Veteran from December 6, 2008 to December 29, 2008.  

In the VA Form 9, Substantive Appeal, received in August 2010 the appellant stated that they wanted a BVA hearing by live videoconference.  The appellant was sent a letter in October 2010 concerning the appeal.  In March 2011, notice of a hearing scheduled in April 2011 was sent to the Veteran.  The Board notes that the Veteran died on March [redacted], 2011.  No one appeared for the Veteran at the April 2011 hearing.  

In light of the Veteran's death, the Board finds that a remand is warranted so that the RO can determine if the death of the Veteran precludes the appellant from seeking reimbursement by the VA.  If it is found that the appellant can continue to seek reimbursement from the VA, the RO should then afford the appellant a hearing.  In this regard, although the Veteran was sent notification of the April 2011 hearing, the Board notes that the appellant requested the hearing but was not given notice of the April 2011 hearing.  As such, if the appellant is found able to continue to seek reimbursement on the Veteran's behalf the appellant should receive proper notification and be afforded a hearing as requested in the August 2010 VA Form 9.  

Furthermore, the Board notes that the VA Form 8 dated in October 2010 indicated that the claims on appeal were for service connection rather than reimbursement of medical expenses.  It appears that the claims file is incomplete and that additional issues have been certified on appeal.  As such, the Board finds that a remand is warranted to clarify the issues on appeal.  On remand, the Veteran's complete file should be obtained so that all claims on appeal can be adjudicated.  

Accordingly, the case is REMANDED for the following action:

1. The RO should determine if the death of the Veteran precludes the appellant from seeking reimbursement from the VA on the Veteran's behalf.  

2. Schedule the appellant for a videoconference hearing and ensure that proper notification is sent to the appellant regarding the particulars of the hearing, i.e., time, date and location. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


